Order denying motion to Vacate attachment affirmed, with ten dollars costs and disbursements. The 'recent decision of the Court of Appeals in Zenith Bathing Pavilion v. Fair Oaks Steamship Corporation (240 N. Y. 307) permits us to affirm this order. The two defendant corporations are almost identical in name. Plaintiff’s correspondence 'affecting his contract was treated by both defendants indiscriminately, and without renunciation of liability on the theory of the wrong party being charged. Their counsel conceded on the argument that one of these defendants had the dealings with plaintiff of which he complained, but refused to inform us which of the two corporations it was. We think, in the circumstances, that the ease is not only a proper one for suit against both defendants within the provisions of section 213 of the Civil Practice Act, but that the attachment may be upheld as against both. 'Here, there was evidence which we think was sufficient “ to sustain the warrant v if each had been sued separately instead of all of them together,” as stated by Judge ’’Cardozo in the case cited. Kelly, P. J., Jaycox, Manning and Kapper, JJ., concur; Kelby, J., dissents.